Citation Nr: 0327231	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-06 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a 
postoperative right nephrectomy, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a heart disorder 
and hypertension, to include as secondary to the veteran's 
service-connected postoperative right nephrectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to April 1960 
and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran has reported that his renal disorder is 
productive of nocturia; however, there is no evidence of 
constant albuminuria with some edema, a definite decrease in 
left kidney function; or diastolic pressure of predominantly 
120 or more.

3.  The veteran's bilateral pes planus is productive of 
marked deformity, characteristic callosities, marked 
tenderness of the feet, and no pain with manipulation of the 
feet on his most recent VA examination.

4.  There is competent medical evidence establishing a causal 
relationship between the veteran's current heart disorder and 
hypertension and his service-connected postoperative right 
nephrectomy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a postoperative right nephrectomy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7500 (2003).

2.  The criteria for a 30 percent evaluation for bilateral 
pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2003).

3.  The veteran's current heart disorder and hypertension 
were incurred as secondary to his service-connected 
postoperative right nephrectomy.  38 U.S.C.A. §§ 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his claimed 
disorders.    There is no indication of additional medical 
evidence that has not been obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in letters dated 
in June 2001 and June 2002.  See 38 U.S.C.A. § 5103.  These 
issuances contain a specific explanation of the type of 
evidence necessary to substantiate the veteran's claims, as 
well as which portion of that evidence (if any) was to be 
provided by him and which portion the VA would attempt to 
obtain on his behalf.  The specific requirements for a grant 
of the benefits sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this regard, the Board also notes that 38 U.S.C.A. § 
5103(b)(1) prescribes that, if the requested information or 
evidence is not received by the VA within one year from the 
date of the notification, no benefit may be paid or furnished 
by reason of the claimant's application.  The implementing 
regulation, 38 C.F.R. § 3.159(b)(1) (2003), also concerns the 
VA's duty to notify claimants of the necessary information 
and evidence pursuant to 38 U.S.C.A. § 5103.  With respect to 
the time limitation, that regulation repeats the statutory 
language stating that "[i]f VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application."  The 
regulation, however, also sets forth the following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In PVA v. Secretary, Nos. 02-7007, -7008, -7009, -7010, (Fed. 
Cir. Sept. 22, 2003) the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the 30-day 
period set forth in 38 C.F.R. § 3.159(b)(1), while perhaps 
intended to facilitate the earlier award of benefits in 
certain circumstances, might also lead to a premature denial 
of a claim that would be short of the one-year period set 
forth in 38 U.S.C.A. § 5103(a) and could result in confusion 
and inefficiency.  Because of this potentially prejudicial 
effect and the inconsistency between 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), the Federal Circuit invalidated 
38 C.F.R. § 3.159(b)(1).  

The Board has considered how PVA impacts the present case.  
Upon a review of the veteran's claims file, the Board 
observes that the RO, in its June 2001 "duty to assist" 
letter, notified the veteran that he had 60 days to submit 
new evidence and that, if such evidence was not received by 
the RO, his claims would be processed without it.  While this 
time limit was not consistent with that set forth in 
38 U.S.C.A. § 5103(a) and PVA, the RO nevertheless accepted 
additional evidence into the record for more than a year 
following the June 2001 letter and readjudicated the 
veteran's claims in a September 2002 Supplemental Statement 
of the Case.  Moreover, there is no suggestion that the 
veteran relied on the stated 60-day time limit for submitting 
evidence to his detriment; rather, he submitted new evidence 
as recently as August 2002.

Accordingly, the Board finds that, to the extent that the RO 
acted in a manner inconsistent with PVA, the veteran's appeal 
was not adversely affected.  Given the extent of the 
development accomplished by the RO, the Board finds any delay 
of the veteran's case in view of PVA, whether by stay or by 
remand, would have no effect other than to unduly delay 
processing of this case.  In fact, given that several of the 
veteran's claims have been resolved favorably in this 
decision, as indicated below, further delay itself could be 
detrimental to the veteran.  As such, the Board is satisfied 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

II.  Claims for increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.



B.  Postoperative right nephrectomy

In an August 1968 decision, the Board granted service 
connection for a right nephrectomy in view of urethral 
discharge and dysuria during service and a subsequent kidney 
removal.  The RO, in a September 1968 rating decision, 
assigned a 30 percent evaluation as of July 1967.  This 
evaluation has since remained in effect and is at issue in 
this case. 

During his July 2001 VA genitourinary examination, the 
veteran reported nocturia three to four times nightly, benign 
prostatic hypertrophy, no incontinence, and no urinary tract 
infections for the past 10 years.  No special diet or 
medications were noted.  The diagnosis was a history of a 
nephrectomy, with laboratory work showing stable renal 
function but increased hematuria that could be due to 
Coumadin use.

An October 2001 VA treatment record reflects the veteran's 
complaints of nocturia four times nightly.  

During his July 2002 VA genitourinary examination, the 
veteran reported passing blood in the urine during one four-
day period in 2001 but denied current problems, other than 
nocturia.  The veteran's blood pressure was highest in the 
standing position, at 160/90.  A June 2002 ultrasound of the 
left kidney was noted to be unremarkable, and the examiner 
stated that the veteran's sedentary activity resulted from 
foot problems and not from persistent edema and albuminuria.  
The examiner noted that the veteran was not on dialysis, and 
there was no indication of deterioration of functioning of 
the left kidney.  

The RO has evaluated the veteran's right nephrectomy at the 
30 percent rate under 38 C.F.R. § 4.115b, Diagnostic Code 
7500.  Under this section, a minimum evaluation of 30 percent 
is assigned for the removal of one kidney; otherwise, the 
disorder is to be evaluated as renal dysfunction.

Under 38 C.F.R. § 4.115a, a 30 percent evaluation is 
warranted for renal dysfunction constant or recurrent with 
hyaline and granular casts or red blood cells; or, transient 
and slight edema or hypertension of at least 10 percent 
disabling under Diagnostic Code 7101.  A 60 percent 
evaluation is in order in cases of constant albuminuria, with 
some edema; a definite decrease in kidney function; or 
hypertension of at least 40 percent disabling under 
Diagnostic Code 7101.  

In this case, the Board acknowledges the veteran's history of 
renal dysfunction and complaints of current nocturia.  That 
having been noted, there is no evidence of record whatsoever 
suggesting any of the renal symptoms listed in the criteria 
for a 60 percent evaluation.  Rather, the veteran's diastolic 
pressure is less than 120, and no deterioration of the left 
kidney was indicated in the July 2002 VA examination report.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
30 percent for a postoperative right nephrectomy, and the 
claim must be denied.  In reaching this determination, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

C.  Bilateral pes planus

In an August 1997 rating decision, the RO granted service 
connection for bilateral pes planus in view of in-service 
evidence of third degree pes planus.  A zero percent 
evaluation was assigned, effective from July 1967.  The RO 
increased this evaluation to 10 percent, effective from June 
1973, in an August 1973 rating decision in view of evidence 
of mild to moderate flattening and tenderness of the arches.  
The 10 percent evaluation has since remained in effect and is 
at issue in this case.

During his July 2001 VA genitourinary examination, the 
veteran reported pain, weakness, stiffness, occasional 
swelling, occasional heat, redness, positive fatigability, 
and a definite lack of endurance of the feet, all worse with 
walking.  The examination revealed no pain with passive range 
of motion of the ankle or feet.  There were severe skin 
problems of the feet, especially from the mid foot forward.  
At least three areas were cracked open and bleeding.  There 
were multiple calluses on the feet, with three prominent ones 
in the right foot and several large calluses in the left 
foot.  Also, there was redness from the mid-foot forward and 
onchymycosis of most toes.  Peripheral pulses were present.  
There was a seven degree valgus of the left foot and a five 
degree valgus of the right foot.  The angles at the first 
metatarsophalangeal joints were 24 degrees of the right foot 
and 20 degrees of the left foot.  There was 1+ pretibial and 
ankle edema and a barely visible longitudinal arch in both 
feet.  The examiner noted some compromised foot gait, 
secondary to foot pain, and a total loss of the metatarsal 
arch.  X-rays revealed mild diffuse osteopnea, soft tissue 
edema, and left valgus deformity at the first 
metatarsophalangeal joint.  Diagnoses included bilateral 
hallux valgus, tinea pedis, mild to moderate pes planus, 
moderate to severe callosities, onychymycosis, and severe 
alteration in skin integrity.  Photographs of the veteran's 
foot symptoms are also included in the claims file.

The veteran's callosities and keratotic lesions of the feet 
are also noted in VA treatment records from September 2001, 
February 2002, and May 2002.  In each of these records, the 
veteran's pes planus is characterized as moderate in degree, 
and the use of orthotics is noted.

During his July 2002 VA feet examination, the veteran 
reported that his feet were painful and aggravated by 
weightbearing.  The examination revealed a stiff gait, mildly 
pronated feet, grade 2 bilateral pes planus, hallux valgus 
(greater on the left), and no pain on manipulation.  There 
were flexible hammertoes of the second, third, fourth, and 
fifth toes of the right foot, along with multiple tender 
calluses.  An examination of the left foot revealed flexible 
hammertoe deformities and several tender calluses.  There was 
definite tenderness to palpation of the plantar aspect of the 
forefoot, as well as the midfoot region, bilaterally.  Due to 
the callosities, the veteran was unable to toe walk but had a 
satisfactory heel walk.  There were multiple palpable pulses.  
X-rays revealed a healing fracture of the left fifth digit, 
mild diffuse osteopnea, and mild degenerative changes at the 
right first metatarsal phalangeal joints.  The examiner 
diagnosed bilateral pes planus, with plantar callosities, 
keratotic lesions, hammertoe deformities, and bilateral 
hallux valgus.  

The examiner further noted that pain could limit functional 
ability during flare-ups or with attempted increased use, 
although this could not be quantified in terms of degrees.  
Specific findings included pronation of both feet, rather 
marked tenderness to palpation, some inward displacement, no 
Achilles tendon spasm, objective evidence of marked 
deformity, bilateral hallux valgus, and hammer toe 
deformities.  However, there was no evidence of pain with 
manipulation.  The examiner further noted that the veteran 
felt that his shoes and arch supports had not provided much 
benefit.

The RO has evaluated the veteran's bilateral pes planus at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Under this section, moderate pes planus, with a 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet warrants a 10 percent evaluation.  A 30 
percent evaluation is in order for a severe bilateral 
disorder, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
assigned for a pronounced bilateral disorder, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

After reviewing the evidence of record, the Board finds that 
there is a basis for a 30 percent evaluation, but not a 50 
percent evaluation.  Specifically, the veteran has been found 
to have marked deformity and characteristic callosities, both 
of which support a 30 percent evaluation.  The Board is also 
aware that the July 2002 VA examination revealed marked 
tenderness of the feet, and "extreme" tenderness is a 
criterion for a 50 percent evaluation.  However, this finding 
is offset by the fact that the same examination revealed no 
pain with manipulation of the feet.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45.  There is also no evidence of marked claw foot (pes 
cavus), with marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity (the criteria for a 
50 percent evaluation under Diagnostic Code 5278).  

Overall, the evidence supports a 30 percent evaluation, but 
not more, for the veteran's service-connected bilateral pes 
planus.  To that extent, the appeal is granted.

D.  Extra-schedular consideration

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected postoperative right nephrectomy 
and bilateral pes planus have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders have necessitated hospitalization during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



III.  Entitlement to service connection for a heart condition 
and hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including cardiovascular diseases, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records reflect a range of 
cardiovascular complaints and symptoms.  An October 1961 
evaluation report includes an impression of benign and labile 
hypertensive vascular disease, as the veteran had multiple 
elevated blood pressure readings.  A January 1962 examination 
report indicates the presence of tachycardia, although a 
special evaluation from the same date revealed no current 
heart condition, only "a labile hypertension which is not of 
any significance."  

Subsequent to service, the veteran's diagnosis of 
hypertension was first noted in private medical records from 
April and May of 1975.  A July 1976 VA examination report 
contains an impression of probable labile hypertension, but 
the examiner noted that the evidence was insufficient for a 
diagnosis of clinical heart disease.  The veteran underwent 
an echocardiogram and a stress test in October 1999, and the 
latter test revealed cardiac dysarrythmia and a hypertensive 
blood pressure response.  A private December 1999 progress 
note contains a notation of a history of hypertension and 
paroxysmal atrial fibrillation.  

In July 2002, the veteran underwent a VA genitourinary 
examination, with an examiner who reviewed his claims file.  
The veteran's blood pressure was highest in the standing 
position, at 160/90.  This examiner provided a comprehensive 
discussion of the veteran's medical records and noted that 
his cardiovascular symptoms consisted mainly of atrial 
fibrillation.  Also, the examiner noted that the common 
causes of atrial fibrillation were not present in this case, 
and there were no hyaline and granular casts or red blood 
cells in his last urinary analysis.  Therefore, the examiner 
found that it was at least as likely as not that the 
veteran's heart condition and hypertension were due to his 
nephrectomy.

Upon a review of the facts of this case, the Board is aware 
that the veteran has been treated for elevated blood pressure 
and cardiovascular complaints for many years, beginning in 
service.  Even more significantly, the July 2002 VA 
genitourinary examination report contains an opinion 
indicating that it is at least as likely as not that the 
veteran's heart condition and hypertension were incurred as 
due to his service-connected postoperative right nephrectomy.  
This opinion was based on a review of the veteran's claims 
file and is not contradicted by other competent medical 
evidence of record.

In view of the July 2002 opinion, and after resolving all 
doubt in the veteran's favor under 38 U.S.C.A. § 5107(b), the 
Board concludes that veteran's heart disorder and 
hypertension were, in fact, incurred as due to his service-
connected postoperative right nephrectomy.  Accordingly, 
service connection is warranted for these disorders, and the 
claim is granted in full.




ORDER

The claim of entitlement to an increased evaluation for a 
postoperative right nephrectomy, currently evaluated as 30 
percent disabling, is denied.

Entitlement to a 30 percent evaluation for bilateral pes 
planus is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for a heart disorder and 
hypertension is granted.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



